DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed on March 19, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 	The text of the Indian Office Action of the Indian Application No. 5207/DELNP/2012 is not legible.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
   				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, claim limitation "a control unit comprising a receiving unit" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the Claims 12-17 and 19-21 are rejected as being dependent upon a rejected base claim. 	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
 	(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  	(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 	Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 19 is rejected to because the limitation of the claim 19 broadens the scope of the claim as it introduces an additional bioreactor. Independent claim 11 is directed a method of controlling a single bioreactor. It is suggested to amend independent claim 11 to recite at least one bioreactor.  	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-15, 17 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 6,673,008) (hereinafter “Thompson”) in view of Hata et al. (previously cited, US 2009/0111179) (hereinafter “Hata”) and Sawada (newly cited, US 2004/0214271).
Regarding claims 11-13, Thompson discloses a method for controlling a bioreactor system (see Thompson at col. 6, lines 44 to col. 7, line 9), the method comprising:
Regarding claim 14, modified Thompson further discloses wherein the first information includes a measurement selected from the group consisting of a temperature measurement, a pH measurement, and a DO measurement (controlling the temperature of the cell culture or fluid pressure based on the cell culture status; and based on the cell growth stage/status, e.g., cells has reached eight cells, the CPU 
Regarding claim 15, modified Thompson further discloses wherein the change includes adjusting the bioreactor to cause the measurement to reach the value (controlling and adjusting the temperature of the cell culture or fluid pressure based on the cell culture status; see col. 27, lines 42-67; col. 33, line 35-67 of Thompson).
Regarding claim 17, modified Thompson further discloses wherein the control unit is further configured effect the change by performing one of heating the bioreactor, cooling the bioreactor, adding oxygen to the bioreactor, adding carbon dioxide to the bioreactor, adding nitrogen to the bioreactor, adding an acid to the bioreactor, adding a base to the bioreactor, and altering a gas flow in the bioreactor (i.e., based on the cell growth stage/status, the CPU selects a set of control parameters including fluid flow rate, fluid pressure, fluid type and temperature that correspond to a specific cell development stage, for example, the control unit heats the bioreactor to the desired temperature; see col. 27, lines 42-67; col. 33, line 35-67 of Thompson).
Regarding claim 19, modified Thompson further discloses the step of controlling a second bioreactor with the control unit (cassette (112) includes a plurality of bioreactors (114) configured for holding cultured cells in a culture fluid; see Thompson at col. 6, lines 44 to col. 7, line 9).
Regarding claims 20-21, modified Thompson further discloses determining another set of specified control parameters and controlling the second bioreactor according to the other set of specified control parameters (i.e., based on the .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson in view of Hata and Sawada as applied to claim 11 above, and further in view of Hibino et al. (previously cited, US 2005/0158846) (hereinafter “Hibino”).
Regarding claim 16, modified Thompson discloses all of the limitations according to the method of claim 1 as set forth above, but does not explicitly disclose wherein the control unit receives the bioreactor information from one of a manual input to the control unit, a barcode, and an RFID tag.  	Hibino discloses a cell culture system including a control unit (11) and a bioreactor (101) having barcodes attached thereon (culture container (101); ¶ [0162]; FIG. 12 of Hibino). 	In view of Hibino, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the control unit of modified Thompson with a control unit capable of receiving information from a barcode, as suggested by Hibino. . 
Response to Arguments
Applicant's arguments filed on 11/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 11 makes clear the structure of the bioreactor used in the method for controlling a culture in a bioreactor system, as well as the structure and relationship of the claimed control unit and receiving device. See paragraph bridging pages 5 and 6 of the Remarks filed on 11/23/2020.
In response, as discussed in the rejection, the limitations "a control unit" and "a receiving device" have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use generic placeholder "unit” and "device" without reciting sufficient structure to achieve the function. The generic placeholders are not preceded by a structural modifier. The corresponding structure of the “control unit” and “receiving device” are not disclosed in the specification. Thus, claim elements “control unit” and ‘receiving device” recited in claim 11 do not satisfy the requirements of the 35 U.S.C. 112, second paragraph.
Regarding the IDS dated 08/12/2020, please note that the text of the Indian application is not legible. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799